Citation Nr: 1437721	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) does not render her unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in June 2008 satisfied the duty to notify provisions with respect to a TDIU, and notified the Veteran of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her post service private and VA treatment records, as well as her VA Vocational and Rehabilitation counseling records and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran appropriate VA examinations in October 2008 and December 2012 to ascertain the current severity of her service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that these examinations were adequate as the examiners discussed the history of the Veteran's disability, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of her disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

TDIU

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The record reflects that the Veteran has been unemployed since June 2007.  In her VA Form 21-8940, dated in April 2008, the Veteran indicated that her service-connected PTSD prevented her from securing or following any substantial occupation and that it affected full time employment since February 2007.  She noted that she finished high school before she joined the Army and had worked in home health care for the same company from October 2002 to June 2007.  She also indicated that she left this job because of her disability but had not tried to obtain employment since June 2007 because her car broke down and she had no means of transportation.  In a separate written statement, she claims that she had a psychiatric admission in March 2008 due to suicidal thoughts and bipolar disorder.

However, for the Veteran to prevail on her claim for TDIU, the record must reflect that she is precluded from engaging in substantially gainful employment consistent with her education and occupational experience, due solely to her service-connected disabiliti(es).  The sole fact that the Veteran claimant is unemployed or has difficulty obtaining or following employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

During the entire period under appeal, the Veteran has been only service-connected for PTSD, rated as 70 percent disabling.  The Veteran's combined disability rating is 70 percent.  See 38 C.F.R. § 4.25 (2013).  As such, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

However, the Board finds that the most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected PTSD.  In arriving at this conclusion, the Board recognizes that the Veteran's service-connected PTSD impacts her effective occupational functioning.

To that effect, the record reflects that the Veteran was found entitled to VA vocational rehabilitation and employment services based on a psychologist's finding in October 2005 that the Veteran's service-connected PTSD contributed in substantial part to the impairment of employment.  It was noted that she experienced impairments to suitable employment due to difficulties with interpersonal relationships and lack of a valid driver's license.  A December 2006 vocational assessment report reflects that the Veteran was employed part time as a home health aide but she reported her service-connected disability negatively impacted her ability to function in the current work environment; and that, due to this, her hours had been reduced since April 2006.  The report states that in October 2006, the Veteran reported the following work impairments as a result of her service-connected disability: restricted employment in highly competitive, high stress or performance-based occupations and limited social interactions with others.  She experienced occasional panic attacks and social anxiety and avoided crowds.  She had difficulty receiving criticism and was offended easily.  She had difficulty dealing with demanding individuals and "standing up to people."  She reported having difficulty dealing with difficult or demanding patients due to feeling intimidated, which affected her ability to continue working with several patients; as a result, her hours have been reduced to 25 to 35 hours a week instead of 40 hours a week.

In February 2009, the Veteran's vocational rehabilitation counselor noted that the Veteran's mental health had deteriorated and she continued to have panic/anxiety attacks and could not be in social or work environments with groups of people.  Her behaviors and manner presented her in a very emotionally fragile and unstable condition.  In addition to her mental health disability, the Veteran had injured her back and experienced pain in her ankles sufficient to require crutches.  She stated that she needed surgery to correct bulging discs in her back.  Based on the above, it was found that a vocational goal for the Veteran was not feasible at that time.

The foregoing evidence supports that the Veteran was restricted employment in highly competitive, high stress or performance-based occupations and had difficulties in social interactions with others due to her PTSD symptoms.  Nevertheless, it appears the more compelling reason why the Veteran was unable to work was because of her physical limitation due to back pain and her lack of transportation.  A November 2007 private medical evaluation report by George W. Merkle, M.D. reflects that the Veteran strained her back five years previously while helping a friend to move and has had chronic and persistent low back pain since that time.  She reinjured her back while lifting a patient in February 2007 and received medical attention and physical therapy but did not improve and finally was forced to resign her position at a home health care agency in July.

During an October 2008 VA examination, the Veteran stated that she had PTSD symptoms of flashbacks where she recalled a military sexual trauma and avoidance of men.  However, regarding employment-related difficulties, she reported although she believed she wanted to avoid men in the work place and suspected this contributed to her difficulty working, the biggest barriers to obtaining and maintaining gainful employment were "back pain and lack of transportation."  She reported she had not worked since June 2007 when she worked in home health care and stated "I can't work in a nursing home because of my back problems.  I don't like to be around a lot of men."  She acknowledged that her preference to avoid men in the work place was less a deterrent than the back pain and problems with transportation and that her difficulties working are primarily due to back pain and problems with transportation, as opposed to posttraumatic stress or related psychiatric symptoms.

The examiner concluded as to the Veteran's current functional status that she was clearly under-performing with regard to employment and that she denied any difficulties with routine responsibilities of self-care with the exception of not having transportation, which acted as a barrier to working and obtaining access to health care.  Family role functioning was less than optimal and physical health was problematic due to pain.  Interpersonal and social relationships were somewhat satisfying although she reported feeling disconnected from people at times.

Furthermore, the medical evidence of record does not show that the Veteran was unemployable by reason of her service-connected PTSD.  Specifically, the October 2008 VA examiner opined that as the Veteran reported back pain and transportation barriers as the primary reason for unemployment, it was difficult to assess the degree to which mood, PTSD, and past substance misuse issues are dependently responsible for occupational impairment.

Additionally, a VA examiner who evaluated the Veteran in December 2012 opined that the Veteran was not presenting with severe mental health symptoms that would be attributable to PTSD; rather, she demonstrated overall good functioning and was fully capable of handling tasks of employment and self-care.  The examiner noted the Veteran's transient difficulty coping with stressful life circumstances was consistent with personality disorder, not PTSD.  Regarding to the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the examiner found "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

In this regard, the examiner noted diagnoses of very mild PTSD, in partial remission, and polysubstance dependence, in early remission, on Axis II; and borderline personality disorder on Axis II.  The examiner stated that personality disorder should be considered the Veteran's primary mental health diagnosis as it accounted for the overwhelming vast majority of the Veteran's social and occupational impairment.  The Board notes that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the December 2012 VA examiner has very clearly distinguished between the level of impairment due to PTSD and the overall level of impairment attributable to the Veteran's other psychiatric disabilities, to include borderline personality disorder.  The Board particularly notes the examiner has provided different GAF scores to illustrate the severity of PTSD symptoms (assigned GAF score of 65) versus impairments due to borderline personality disorder (assigned GAF score of 50).  Further, the examiner specifically noted that it was possible to differentiate the symptoms and the portions of the occupational and social impairment attributable to each mental diagnosis of PTSD, borderline personality disorder, and polysubstance dependence.  Relative to PTSD, the examiner noted that PTSD symptoms were in partial remission with little to no current impairment directly attributable to PTSD.  The examiner indicated that approximately 10 to 15 percent of the Veteran's total occupational and social impairment could be attributed to her PTSD and that her personality disorder accounted for overwhelming vast majority, approximately 85 to 90 percent, of her total social and occupational impairment as it resulted in difficulty adapting to stressful situations and difficulty forming and maintaining effective work and social relationships.

The examiner explained the Veteran's PTSD was in partial remission as she did not exhibit visible signs of either psychological distress or physiological arousal and her symptoms of re-experiencing was so infrequent as to not represent persistent symptoms; the Veteran endorsed only two symptoms of avoidance and her symptoms of increased arousal were quite infrequent.  Her irritability was far more consistent with borderline personality disorder than PTSD.  The examiner further opined that the Veteran's borderline personality disorder was not caused by, or permanently aggravated by the Veteran's military sexual trauma or general military service, because, by definition, as stated in the DSM-IV, "a personality disorder is an enduring pattern of inner experience  and behavior that deviates markedly from the expectations of the individual's culture, is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time, and leads to distress or impairment."  

This opinion was rendered by a psychologist who thoroughly reviewed the Veteran's claims file and conducted a comprehensive clinical examination of the Veteran.  There is no contradicting medical opinion of record, and it is consistent with the other clinical evidence of record.  Therefore, the Board attaches significant probative value to the December 2012 VA examiner's opinion.  To that effect, the Veteran's private and VA inpatient and outpatient records show that she has been treated for depressive and anxious symptoms, as well as multiple substance abuse.  A November 2007 psychological evaluation conducted on referral by the SSA disability determination office reflects diagnoses of pain disorder due to medical conditions of self-reported fibromyalgia and bulging disc with anxiety and depressive features, polysubstance disorders, and antisocial behaviors.  Additionally, although Dr. Merkle provided a clinical opinion in November 2007 that the Veteran was unable to engage in any gainful activity, it was noted that the evaluation revealed only a moderate limitation of functional capacity due to her PTSD and other psychiatric factors.  SSA psychiatric review found that the Veteran's condition of affective and substance addiction disorders was not severely limiting at this time.  SSA determined that the Veteran's primary disabilities were back disorders and obesity.

The Board considered the Veteran's pastor's lay statement dated in March 2011.  This statements reports observations of the Veteran's behavior and her unstable mental condition, but is not probative as to how the Veteran's service-connected disability affects her ability to obtain and maintain gainful employment.

Therefore, the evidence of record does not establish that the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected PTSD.  Accordingly, a TDIU is not warranted.

As the preponderance of the evidence is against entitlement to a TDIU, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


